To compel respondent to include the amount of a certain bond and interest coupon in a tax levy.
Denied March 6, 1884.
Held, (1) that the facts set up by respondent in his return to *1350an order-to show cause, áre admitted by the relator if when an. issue is framed they are not submitted to the jury; (2) that How„ Stat., Sec. 8666, in providing that a peremptory mandamus shall be granted at once, where a verdict is found for relator, does not apply if material issues have not been submitted to the jury and found,in his favor; (3) that mandamus does not lie to compel a township to raise money to pay bonds so long as it is an open question whether the bonds are a legal obligation on the township, and whether the relator is a bona fide holder of them, as these are questions for the trial court, Brownell vs. Supervisors, 49 M., 414 (1341).